Citation Nr: 0711063	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-29 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In its February 2006 Remand, the Board directed the RO to 
contact the National Personnel Records Center (NPRC) and 
request that a search be conducted for clinical treatment 
records for the veteran from November 1963 to November 1964.  
Nevertheless, the request made by the RO for the veteran's 
clinical treatment records was limited to the month of 
November 1964 only.  

As such, although the claims file contains evidence of 
requests for clinical records from February 1964 and November 
1964, the veteran testified before the Board in October 2005, 
that he had problems with his feet at Osan Air Force Base in 
Korea from November 1963 to October 1994.  Accordingly, a 
request for potential clinical records for the remaining 
months of the veteran's foreign service was never made.  
Thus, the actions specified in the Board's February 2006 
Remand have not been completed.  The Court of Appeals for 
Veterans' Claims (Court) has held that RO compliance with a 
remand is not discretionary, and that if the RO fails to 
comply with the terms of a Remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  Additionally, VA has a heightened duty to assist 
when records are in control of a government agency.  See 
Gobber v. Derwinski, 2 Vet. App. 470 (1992).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the NPRC and 
request that a search be conducted for any 
treatment records pertaining to the 
veteran at Osan Air Force Base Hospital, 
Korea.  Because such requests must be made 
for periods no greater than 60 days' 
duration, the requests should be made for 
the following six time periods: November 
1, 1963, to December 31, 1963; January 1, 
1964, to January 30, 1964; March 1, 1964, 
to April 30, 1964; May 1, 1964, to June 
30, 1964; July 1, 1964, to August 31, 
1964; and September 1, 1964, to October 
31, 1964.

2.  When the above development has been 
completed, the claim must be 
readjudicated.  If the benefit on appeal 
remains denied, an additional supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

